United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-1728
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Russell D. Fairchild,                   *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 12, 1999
                                 Filed: January 19, 1999
                                  ___________

Before BOWMAN, Chief Judge, MURPHY, Circuit Judge, and ALSOP,1 District
      Judge.
                            ___________

PER CURIAM.

      Russell D. Fairchild pleaded guilty to a federal methamphetamine charge,
preserving for appeal his Fourth Amendment argument that the District Court2 erred
by denying his motion to suppress.



      1
      The Honorable Donald D. Alsop, United States District Judge for the District
of Minnesota, sitting by designation.
      2
        The Honorable Fernando J. Gaitan, United States District Judge for the Western
District of Missouri.
       Having carefully reviewed Fairchild’s appeal, we conclude that his motion to
suppress was properly denied. Accordingly, Fairchild’s conviction is affirmed. See
8th Cir. R. 47B.

      A true copy.

            Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-